Citation Nr: 1213339	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-00 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a bilateral foot disability.  

2.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from October 1995 to July 1996.  

By rating action in June 1997, the RO denied service connection for a bilateral foot disability.  The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the RO which found that new and material evidence had not been received to reopen the claim of service connection for a bilateral foot disability and denied service connection for TMJ dysfunction and PTSD.  


FINDINGS OF FACT

1.  Service connection for a bilateral foot disability was denied by an unappealed rating decision by the RO in June 1997.  

2.  The evidence received since the June 1997 RO decision concerning a bilateral foot disability is essentially redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  

3.  The Veteran is not shown to have TMJ which is related to service or any incident therein.  

4.  The Veteran did not engaged in combat with the enemy during military service.  

5.  Credible supporting evidence of an in-service stressor sufficient to support a diagnosis of PTSD has not been demonstrated.  

6.  The Veteran does not have an acquired psychiatric disorder, including PTSD as a result of military service, nor is there any competent, credible, probative evidence that any claimed psychiatric disorder is related to service.  

CONCLUSIONS OF LAW

1.  The June 1997 RO decision that denied service connection for a bilateral foot disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim of service connection for a bilateral foot disability.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 3.306, 20.1105 (2011).  

3.  The Veteran does not have temporomandibular joint (TMJ) dysfunction due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).  

4.  The Veteran does not have an acquired psychiatric disorder, including PTSD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in May and August 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all available post service medical records identified by the Veteran have been obtained and associated with the claims file.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues addressed in this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  [In this regard, the Veteran was informed by VA that no records or response had been received from two requests to Pulaski County Regional Jail for records.]  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Concerning the claims for TMJ dysfunction and a psychiatric disorder, the Board concludes that examinations are not needed because there is no credible or competent evidence indicating an in-service event, injury or disease, including on a presumptive basis to which the claimed disabilities may relate.  Id.  See also, Bardwell v. Shinseki, 24 Vet. App. 36 (2010); 38 C.F.R. § 3.159(c)(4) (2011).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

Before reaching the merits of the claims concerning a bilateral foot disability, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a bilateral foot disability was finally denied by the RO in June 1997.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The evidence of record at the time of the June 1997 rating decision which denied service connection for a bilateral foot disability included the Veteran's service treatment records (STRs).  Parenthetically, it should be noted that the Veteran was scheduled for a VA examination in connection with his original claim, but failed to report and did not contact VA to reschedule.  Therefore, the claim was adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655 (In cases involving original claims where a claimant, without good cause, fails to report for a scheduled examination, the claim shall be rated based on the evidence of record.)  Here, the Veteran was shown to have mild pes planus at the time he was examined and accepted for military service in April 1995.  While the STRs showed that the Veteran was seen for bilateral foot pain on several occasions during service, there was no evidence of any structural damage or physical changes to the integrity of the feet.  The primary symptoms were pain and tenderness of the feet, particularly after strenuous exercise.  The STRs included a handwritten statement by the Veteran in which he described the foot problems he had prior to and during service, which included essentially the same symptoms after strenuous activities.  

The evidence added to the record since the June 1997 rating decision included medical reports from a state correctional facility showing treatment for various maladies from 1998 to 2008.  The records showed that the Veteran was first evaluated for flat feet in October 1998.  The report indicated that the Veteran's feet appeared normal and that the arches were in the normal resting position but that there was some "flexible flat."  The assessment was flexible pes planus.  A treatment note dated in March 1999, indicated that the Veteran's feet were unchanged.  The skin was in good shape and arches were present, and the Veteran reported tenderness to the entire floor of the feet.  The examiner commented that the Veteran's complaints were out of proportion to the findings.  The most recent treatment note, dated in March 2008, showed an elongated arch, but no gross deformity of the feet on examination.  

As a whole, the additional evidence does not offer any new or probative information showing that the Veteran's pre-existing bilateral pes planus was aggravated by service or that any current bilateral foot disability was related, in any fashion to his military service, and is essentially cumulative of evidence already of record.  The evidence previously considered showed that the Veteran had a pre-existing bilateral foot disability, manifested by mild pes planus and increased pain with physical activities, but that did not worsen or otherwise undergo an increase in severity during service.  The additional evidence showed that the Veteran continues to have increased foot pain with activities, but does not show any significant or material change in the physical shape or structure of his feet.  That is, the medical reports do not show more than mild pes planus.  

While the Veteran believes that his current bilateral foot disability was due to or otherwise aggravated by his military service, he is not competent to offer such a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997)  ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.").  Furthermore, there is no competent medical opinion relating any current bilateral foot disability to service.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  



Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a psychosis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

PTSD & TMJ Dysfunction

The Veteran contends that he was treated for and diagnosed with TMJ dysfunction in service, and that he was diagnosed with PTSD about five months after his discharge from service and started on psychotropic medications at that time.  The Veteran asserts, in essence, that the disabilities at issue were manifested in service or within one year of discharge from service, and that he is entitled to a grant of service connection for the claimed disabilities.  

In this case, the Veteran's STRs are completely silent for any complaints, treatment, abnormalities or diagnosis referable to any psychiatric or TMJ problems.  Furthermore, a review of the medical reports from the state penal institution where the Veteran has been incarcerated since 1998, showed no treatment or diagnosis for PTSD or any other psychiatric disorder, and only occasional dental treatment which fails to show a diagnosis for TMJ dysfunction.  

Concerning his claim for an acquired psychiatric disorder, including PTSD, the Board notes that the Veteran was requested to provide VA with information concerning the specific stressors or events that he believes are the root cause of his psychiatric problems so that further investigation could be undertaken by VA.  He was also informed by letter dated in October 2008, that no records or response had been received from Pulaski County Regional Jail - the facility where he alleges that he was diagnosed with PTSD.  However, the Veteran has not provided VA with any information as to the underlying basis for his claimed psychiatric disorder or submitted any medical reports showing that he has ever been diagnosed with an acquired psychiatric disorder.  Without the Veteran's cooperation, the Board is unable to undertake any additional development on this matter.  

While the Veteran is competent to provide evidence of visible symptoms, he is not competent to offer a diagnosis or an opinion as to the nature or etiology of any current claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495 (1997); Barr v. Nicholson, 21 Vet. App. 303, (2007); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The issues in this case do not involve a simple diagnosis; therefore, the Veteran is not competent to provide more than simple medical observations.  The etiology of the Veteran's claimed TMJ dysfunction and psychiatric problems may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion regarding the etiology of his symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no competent or probative evidence of TMJ dysfunction or an acquired psychiatric disorder in service or at present, and no competent medical evidence relating any claimed disability to service, the record affords no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for TMJ dysfunction and an acquired psychiatric disorder, including PTSD.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for a bilateral foot disability, the appeal is denied.  

Service connection for temporomandibular joint dysfunction is denied.  

Service connection for an acquired psychiatric disorder, including PTSD is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


